Citation Nr: 1708549	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-25 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for major depressive disorder on the basis of substitution. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) on the basis of substitution. 

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from April 1955 to February 1959 and from February 1959 to April 1963.  The Appellant has been substituted as the Veteran's surviving spouse.

In July 2010, the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, continued a 50 percent evaluation for major depressive disorder.  In April 2013, the Board of Veterans' Appeals (Board) added the issue of entitlement to a TDIU pursuant to the United States Court of Appeals for Veterans Claims' (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded the issues for additional evidentiary development.  

In March 2013, the Veteran died.  In October 2013, the Appellant filed a claim for VA benefits.  In a January 2014 rating decision, the RO in Philadelphia, Pennsylvania, denied service connection for the cause of the Veteran's death. 

In July 2015, the RO in Columbia, South Carolina, substituted the Appellant with regard to the issues of entitlement to an increased evaluation for major depressive disorder and entitlement to a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an evaluation in excess of 50 percent for major depressive disorder on the basis of substitution and entitlement to a TDIU on the basis of substitution are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The death certificate indicates that the Veteran died in March 2013; the immediate causes of death were respiratory failure and metastatic lung cancer. 

2.  Resolving reasonable doubt in the Appellant's favor, it is more likely than not that the Veteran's tuberculosis was incurred in service.

3.  The Veteran's tuberculosis materially contributed to metastatic lung cancer, which was the immediate cause of his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tuberculosis have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant seeks to establish her entitlement to service connection for the cause of the Veteran's death.  
Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disorder; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disorder and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995). 

In cases of service connection for the cause of the death of the veteran, the first requirement of a current disorder will always have been met - i.e., the current disorder being the disorder that caused the veteran to die.  However, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

To grant service connection for the cause of the veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).
Accordingly, service connection for the cause of a veteran's death may be demonstrated by a showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Here, the Veteran died in March 2013.  The death certificate lists the primary causes of death as respiratory failure and metastatic lung cancer.  

At the time of his death, the Veteran was service-connected for major depressive disorder rated as 50 percent disabling; tinnitus rated as 10 percent disabling; and, a scar of the left calf rated as 10 percent disabling.

In December 2016, Dr. H.S., a private physician, provided a medical opinion regarding the cause of the Veteran's death.  Dr. H.S. reviewed a complete copy of the Veteran's claims folder.  He reported that the Veteran served in the United States Navy from April 1955 to February 1959 and from February 1959 to April 1963.  He died on March 2013 from respiratory failure due to metastatic lung cancer.  The September 1960 chest x-ray showed a well healed primary complex in the right lung and hilus.  A primary complex is the initial phase of tuberculosis, which is usually asymptomatic.  The infection develops in the lungs and typically heals, which formed calcifications around the infected site.  The calcifications can break down over time and can evolve into pulmonary tuberculosis.  The Veteran was hospitalized from May 1969 to August 1969 and treated for pulmonary tuberculosis.  Dr. H.S. explained that an infection of this magnitude would be expected to suppress an individual's immunity to pulmonary disease.  He cited medical literature that showed pulmonary tuberculous is associated with an increased risk of developing lung cancer.  Dr. H.S. acknowledged that the Veteran was a former smoker.  However, he quit smoking in 1993.  Death from smoking related causes, including lung cancer, is nearly reduced to that of an individual who never smoked after a person has quit for longer than 10 years.  Based upon the timeline, the Veteran's smoking history would not have a significant factor in his lung cancer.  Dr. H.S. concluded that it was at least as likely as not that the Veteran's tuberculosis was contracted in service and contributed substantially to the Veteran's lung cancer that resulted in his death.

An August 2006 VA progress note stated that the interpretation of normal findings, with the exception of a well-healed primary complex, was not indicative of a service incurred infection.  This residual finding may have been from a childhood infection or an event at any time prior to the actual finding.  The Board finds that this opinion is of no probative value.  The record does not show the Veteran had any lung abnormalities prior to service and the Veteran is presumed sound upon service entry.  Moreover, an April 1955 chest X-ray was negative and did not disclose a well-healed primary complex suggesting that he did not have a chronic lung condition or abnormality at that point.  Thus, the Board concludes that he conclusion that the residual finding may have been from childhood is speculative and appears contradicted by the contemporaneous medical record.  A medical opinion expressed in the terms of "may" implies may or may not.  See Obert v. Brown, 5 Vet. App. 30, 33(1993).  Thus, the Board places greater probative weight on the December 2016 medical opinion provided by the Appellant.

Based upon the forgoing, the Board finds that it is at least as likely as not that the Veteran incurred tuberculosis in service, which materially contributed to his metastatic lung cancer and caused his death.

Resolving any doubt in favor of the Veteran, the Board finds that the Veteran suffered from tuberculosis, which substantially or materially contributed to the cause of the Veteran's death from respiratory failure and metastatic lung cancer.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for cause of death is granted.  38 U.S.C.A. §§ 1101, 1131, 1310, 5107(b); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.312.



ORDER

Service connection for the cause of the Veteran's death is granted. 



REMAND

In July 2015, the RO substituted the Appellant with regard to the issues of entitlement to an increased evaluation for major depressive disorder and entitlement to a TDIU.

Substitution differs from a traditional "accrued benefits" claim in that substitution allows that additional evidence and argument may be added to the claim file following the death of the veteran.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. 
§ 3.1000 (2016).

In April 2013, the issues of entitlement to an increased evaluation for major depressive disorder and entitlement to a TDIU were remanded to the AOJ.  The AOJ was directed to provide the appropriate notice regarding entitlement to a TDIU and to obtain treatment records since June 2010.  The AOJ was also directed to issue a supplemental statement of the case.  These actions have not been completed and a remand is necessary.

In light of the decision above, finding that the Veteran's tuberculosis contributed to his death, the AOJ should also consider the impact that this condition had on his employability.  


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall inform the Appellant of the elements of a claim for a TDIU under 38 C.F.R. § 4.16, and permit her the full opportunity to supplement the record as desired.  Any additional development shall be undertaken as necessary.

2.  The AOJ should seek the Appellant's assistance in obtaining any outstanding records of pertinent VA and private treatment and associating them with the claims folder.  The Veteran's VA treatment records since June 2010 should be associated with the claims folder. 

3.  After all the available records have been associated with the claims file, obtain a VA medical opinion with an appropriate specialist.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file. 

The examiner is asked to comment on the degree of severity of the Veteran's service-connected major depression, tinnitus, and scar of the left calf, and their effect on his employment and activities of daily living prior to his death in March 2013 and the effect that these disabilities would have had on his occupational functioning.  The examiner should also consider the impact that the Veteran's residuals of tuberculosis may have had on his occupational functioning. 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

4.  Thereafter, the AOJ should readjudicate the issues on appeal with consideration of the additional evidence, including the updated VA and private medical records.  If any benefit sought on appeal is not fully granted, a supplemental statement of the case should be issued.  Thereafter, the case should be returned to the Board, as appropriate

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


